Citation Nr: 1422235	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-08 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center in Denver, Colorado


THE ISSUE

Eligibility for Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits for the period from June 1, 2005 to November 30, 2010.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from November 1962 to October 1968.  He passed away in October 1968, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Health Administration Center (HAC) in Denver, Colorado, which determined that the appellant was not eligible for CHAMPVA benefits from June 1, 2005 to November 30, 2010. 


FINDING OF FACT

From June 1, 2005 to November 30, 2010, the appellant had not yet reached the age of 65, was enrolled in Medicare Part A, but not enrolled in Medicare Part B.


CONCLUSION OF LAW

The criteria for eligibility for CHAMPVA benefits for the period from June 1, 2005 to November 30, 2010, have not been met. 38 U.S.C.A. § 1781 (West 2002 & Supp. 2013); 38 C.F.R. § 17.271 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Resolution of this appeal rests solely on the interpretation of the law, rather than a dispute as to the underlying facts of this case.  Specifically, the outcome in this case is dictated by the appellant's Medicare enrollment status from June 1, 2005 to November 30, 2010.  No reasonable possibility exists that any additional assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  VA's duties to notify and assist are not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Accordingly, the Board finds no prejudice toward the appellant in proceeding with the adjudication of her claim.

CHAMPVA is the Civilian Health and Medical Program of VA and is administered by the HAC in Denver, Colorado.  Under 38 U.S.C.A. § 1781, VA is authorized to provide medical care in the same or similar manner and subject to the same or similar limitations as medical care furnished to certain dependents and survivors of active duty and retired members of the Armed Forces.  The CHAMPVA program is designed to accomplish this purpose.  Under CHAMPVA, VA shares the cost of medically necessary services and supplies for eligible beneficiaries.  38 C.F.R. § 17.270 (2013). 

The appellant claims entitlement to CHAMPVA benefits on the basis that she is the surviving spouse of the Veteran, who passed away in October 1968.  See 38 C.F.R. § 17.271(a)(1).  However, individuals under age 65 retain CHAMPVA benefits eligibility as secondary payer to Medicare Parts A and B, Medicare supplemental insurance plans, and Medicare HMO plans, only if they are entitled to Medicare Part A and enrolled in Medicare Part B.  Id.  

As indicated by her Medicare Health Insurance Card, the appellant enrolled in Medicare Part A, effective June 1, 2005, and in Medicare Part B, effective December 1, 2010.  

At the July 2012 hearing before the Board, the appellant testified that she was not aware that she had to be enrolled in both Medicare Parts A and B in order to be entitled to CHAMPVA benefits.  She explained that VA did not inform her of the stated requirement despite multiple requests for information, and that if she had been told about the need to enroll in both, she would have done so, and would have been eligible for CHAMPVA benefits for the entire time period on appeal. 

While the Board is sympathetic to the appellant and the stress that this matter has caused, it is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  From June 1, 2005 to November 30, 2010, the appellant was not enrolled in Medicare Part B and that is a necessary legal prerequisite to obtaining CHAMPVA benefits.  38 C.F.R. § 17.271(b)(1).

Unfortunately, there simply is no legal provision pursuant to which the Board may grant the benefits sought by the appellant.  Where the law and not the evidence is dispositive, the claim must be denied due to lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, entitlement to CHAMPVA benefits from June 1, 2005 to November 30, 2010, must be denied. 


ORDER

Eligibility for CHAMPVA benefits, from June 1, 2005 to November 30, 2010, is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


